Citation Nr: 0331683	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received which 
would justify ordering the revocation of the forfeiture of 
all rights, claims and benefits pursuant to 38 U.S.C. § 
1103(a) (currently § 6103(a)), which was declared against the 
appellant in 1958.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant is the remarried widow of a deceased veteran, 
who was in beleaguered status from December 8, 1941, to April 
9, 1942, and was then a Prisoner Of War of the Japanese 
Imperial forces in the Philippines until his death on May [redacted], 
1942.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

In a March 1999 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to revocation of the forfeiture of VA benefits 
previously declared against the appellant.

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an October 2000 
single-judge order, the Court affirmed the Board's March 1999 
decision, finding that the appellant had not submitted new 
and material evidence to warrant revocation of the forfeiture 
of her VA benefits.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In a March 2001 order, the Court revoked its 
October 2000 order, finding that it could not decide the 
applicability of the VCAA to a particular case in the first 
instance.  See e.g. Holliday v. Principi, 14 Vet. App. 280 
(2001).  Accordingly, the Court remanded the matter to the 
Board for readjudication.  

In a June 2002 decision, the Board again determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to revocation of the forfeiture of VA 
benefits previously declared against the appellant.

The appellant again appealed the Board's decision to the 
Court.  While the case was pending before the Court, in 
December 2002, a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Motion for 
Remand and to Stay Proceedings.  In an April 2003 order, the 
Court granted the motion, vacated the Board's June 2002 
decision, and remanded the matter for action consistent with 
the December 2002 motion.  


REMAND

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  According to the December 2002 motion 
discussed above, the appellant has not yet received the 
required notification.  

In addition, as noted by the appellant's representative, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit held that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  This matter 
must be addressed on remand.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should also 
advise the appellant of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice should also be in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




